—Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 17, 2002, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
In satisfaction of a multicount indictment, defendant pleaded guilty to the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree. In accordance with the plea agreement, defendant waived his right to appeal and was sentenced to concurrent prison terms of 1 to 3 years on each crime and a $500 fine in connection with his conviction of aggravated unlicensed operation of a motor vehicle in the first degree. Defendant appeals, contending that the sentence imposed was harsh or excessive. Given his waiver of his right to appeal as part of a voluntary, knowing and intelligent plea of guilty, defendant is precluded from claiming that the sentence imposed is harsh or excessive (see *970People v McDonald, 295 AD2d 756, lv denied 98 NY2d 711; People v Bluteau, 271 AD2d 761). Were we to consider the issue, however, we would find the agreed-upon sentence is not harsh or excessive and find no extraordinary circumstances warranting a modification of the sentence in the interest of justice (see People v Hastings, 271 AD2d 707; People v Alexander, 256 AD2d 742, lv denied 93 NY2d 849).
Crew III, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.